Citation Nr: 1013613	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his sister, and his brother


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
December 1971.  He subsequently served in the U.S. Army 
Reserves from 1971 to 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In January 2010, the Veteran, his spouse, and several other 
family members presented testimony at a Board videoconference 
hearing before the undersigned Veterans Law Judge. 

At the hearing, the Veteran was given 60 additional days to 
submit more evidence.  He submitted additional private 
medical evidence, personal statements, and duplicate evidence 
on the day of the hearing and later in the same month, within 
the time specified.  Most importantly, he waived his right to 
have the RO initially consider this additional evidence.  See 
38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2009).  Therefore, 
the Board accepts this evidence for inclusion in the record 
and consideration by the Board at this time.  

For reasons that will be discussed, the Board is reopening 
the bilateral hearing loss and tinnitus claims on the basis 
of new and material evidence.  But the Board will then remand 
the hearing loss and PTSD claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before reajudicating these claims on the 
underlying merits.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a December 1977 rating decision; although notified of 
the denial, the Veteran did not initiate an appeal.  The RO 
continued to deny service connection for bilateral hearing 
loss in September 1990 and February 1992 rating decisions on 
the basis that no new and material had been submitted to 
reopen the claim; despite notification, the Veteran also did 
not appeal these decisions.   

2.  The RO denied service connection for tinnitus in a 
September 1990 rating decision; although notified of the 
denial, the Veteran did not initiate an appeal.  The RO 
continued to deny service connection for tinnitus in a 
February 1992 rating decision on the basis that no new and 
material had been submitted to reopen the claim; despite 
notification, the Veteran also did not appeal this decision.     

3.  Evidence received since the last final February 1992 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating both the bilateral hearing loss 
and tinnitus claims at issue.

4.  There is competent and credible lay and medical evidence 
showing the Veteran has current tinnitus that is the result 
of acoustic trauma sustained during his military service.  


CONCLUSIONS OF LAW

1.  As to the bilateral hearing loss issue, the December 
1977, September 1990 and February 1992 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  As to the tinnitus issue, the September 1990 and February 
1992 rating decisions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2009).

3.  New and material evidence has been submitted since the 
last prior, final denial of the bilateral hearing loss and 
tinnitus issues in February 1992.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

4.  The Veteran has tinnitus, which was incurred from noise 
exposure during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence issues and the 
underlying service connection for tinnitus issue, since the 
Board is reopening and granting these claims, there is no 
need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

With regard to the service connection for bilateral hearing 
loss and PTSD issues, the Board is conducting further 
evidentiary development into these issues by way of a remand 
to the AMC, as discussed below.  Therefore, a thorough 
discussion of the application of the VCAA for these issues 
will be included in a subsequent Board decision, after the 
necessary development is completed by the AMC.  

New and Material Evidence to Reopen the Claims at Issue

The RO originally denied service connection for bilateral 
hearing loss in a December 1977 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

The RO subsequently confirmed the denial by way of September 
1990 and February 1992 rating decisions, determining that new 
and material evidence had not been submitted to reopen the 
claims.  These decisions, since not appealed, are also final 
and binding.  See id.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that in determining whether 
new and material evidence has been submitted to reopen a 
claim, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The RO originally denied service connection for tinnitus in a 
September 1990 rating decision.  The RO notified the Veteran 
of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2009).  The RO subsequently confirmed the denial by way of a 
February 1992 rating decision, determining that new and 
material evidence had not been submitted to reopen the claim.  
This decision, since not appealed, is also final and binding.  
See id.  

The RO chose not to reopen the claims in the February 2006 
rating decision on appeal.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen these claims before proceeding to 
readjudicate the underlying merits of this claims.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.
          
In the prior, final December 1977 rating decision, the RO 
denied service connection for bilateral hearing loss because 
the evidence failed to establish that the Veteran's 
preexisting bilateral hearing loss, medically noted at the 
time of the January 1970 enlistment examination, was 
aggravated beyond its natural progression during his service.  
In essence, although the in-service enlistment examination 
revealed bilateral hearing loss that preexisted service, 
there was still insufficient evidence of a permanent 
worsening of this disorder during service.  See generally 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The RO's subsequent 
final September 1990 and February 1992 rating decisions 
continued the previous denial on the basis that no new and 
material evidence was submitted to reopen the bilateral 
hearing loss claim.  

In the prior, final September 1990 rating decision, the RO 
denied service connection for tinnitus because the evidence 
failed to establish tinnitus during the Veteran's service or 
within one year of service.  The RO's subsequent final 
February 1992 rating decision continued the previous denial 
on the basis that no new and material evidence was submitted 
to reopen the tinnitus claim.  

The Veteran's claim to reopen service connection for 
bilateral hearing loss and tinnitus was received in July 
2005.  Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620 (applying the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen 
filed on or after August 29, 2001).    

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").
          
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the final February 1992 rating decision.  Specifically, a 
private audiologist opined in a January 2010 report that 
based on the Veteran's extreme exposure to noise during 
service, his current bilateral hearing loss and tinnitus are 
the result of this in-service exposure.  Thus, presuming the 
credibility of this evidence, this medical opinion identifies 
the probability current bilateral hearing loss and tinnitus 
are related to noise exposure during service.  So this 
evidence relates to an unestablished fact necessary to 
substantiate his claims and raises a reasonable possibility 
of substantiating his claims; that is to say, this evidence 
is new and material and his claims are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Tinnitus 

The Veteran contends that he developed tinnitus as the result 
of acoustic trauma during service.  Specifically, he asserts 
his tinnitus began in May 1970 after experiencing acoustic 
trauma from a TNT mine bunker explosion during basic training 
at Ft. Polk.  He has stated that he did not wear ear plugs 
during basic training.  His military occupational specialty 
(MOS) during service was a clerk typist.  See January 1985 
personal statement to Congressman; July 2005 VA audiology 
report; and January 2010 hearing testimony.  

The first - and perhaps most fundamental requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, VA audiology reports dated in July 
2005 and April 2006 document persistent and constant 
tinnitus.  Thus, the Veteran at the very least has current 
tinnitus.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  But the question remains whether this current 
hearing loss and tinnitus are related to acoustic trauma 
during his military service.  

Service treatment records (STRs) and the Veteran's Veteran's 
DD Form 214 confirms that the Veteran served in the Army from 
March 1970 to December 1971. However, his STRs are negative 
for any complaints or treatment for tinnitus.  STRs are also 
negative for mention of the May 1970 explosion the Veteran 
allegedly was exposed to in basic training.  However, the 
Veteran conceded at the hearing that he did not receive 
medical treatment for tinnitus at that time, although he was 
experiencing it.  He credibly explained it would not have 
been prudent to seek medical treatment for the disorder in 
order to remain in basic training.  See hearing testimony at 
page 15.  But the Veteran is indeed competent to report in-
service and post-service symptoms of tinnitus.  Layno, 6 Vet. 
App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In fact, the 
Court has specifically held that tinnitus is a type of 
disorder capable of lay observation and description.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, the 
Board finds the Veteran's lay statements are credible.  Barr, 
21 Vet. App. at 310.  The Veteran asserts that his tinnitus 
symptoms continued post-service in the 1970s.  The first 
post-service medical evidence in the claims folder of 
tinnitus is a VA treatment record dated in July 1990.  The 
report noted that the Veteran had experienced tinnitus for 
the past 10 years.  At this juncture, the evidence as a whole 
is insufficient to establish tinnitus based on post-service 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

But as to etiology, in November 2007 and July 2010, a private 
audiologist opined that it was likely the Veteran's tinnitus 
was the result of acoustic trauma during service.  These 
opinions provide sufficient and competent evidence of a nexus 
(i.e., link) between the Veteran's current tinnitus and the 
credible report of acoustic trauma during service.  See 
38 C.F.R. § 3.303(d); Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  There is no 
contrary opinion of record.  There is also no evidence of a 
post-service intercurrent cause.  And VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant.  Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  Moreover, merely because tinnitus 
was not diagnosed during service, does not preclude service 
connecting it where, as here, there is probative 
medical evidence relating the tinnitus to service.  See again 
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

Thus, given the current diagnosis of tinnitus, in addition to 
the history of credible report of in-service acoustic trauma 
without evidence of post-service intercurrent acoustic 
trauma, and resolving doubt in the Veteran's favor, the Board 
concludes the evidence supports service connection for 
tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal of this claim is, therefore, granted.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened.  

Service connection for tinnitus is granted. 


REMAND

As discussed above, the claim for service connection for 
bilateral hearing loss is reopened.  However, before 
addressing the merits of the service connection for bilateral 
hearing loss claim, the Board finds that additional 
development of the evidence is required.  Further, additional 
development is required for the service connection for PTSD 
claim.

First, the Veteran's VA treatment records on file only date 
to December 2008.  If the Veteran has received additional VA 
treatment at either the VA Medical Center (VAMC) in New 
Orleans, Louisiana since December 2008 or the VAMC in 
Atlanta, Georgia since December 2008, these records should be 
secured.  In addition, the Veteran has also testified that he 
received VA audiology treatment in 1979 or 1980 at the VAMC 
in New Orleans, Louisiana, but such records are not present 
in the claims folder.  See hearing testimony at pages 5-6.  
VA's duty to assist includes obtaining records of his 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Therefore, the RO should take appropriate steps to determine 
whether the above VA medical records and if so, to obtain 
them on remand.

Second, a remand is required to obtain missing STRs 
and personnel records for the Veteran's service with the U.S. 
Army Reserves from 1971 to 1977.  He served in the 4010th USA 
Hospital Augm. (1000B) NOLA.  The Veteran has stated that he 
received post-service audiology examinations while in the 
Reserves in November 1973, sometime in 1976, and in December 
1984 when he attempted to reenter the Reserves.  See 
Veteran's statement to Congressman dated in January 1985; 
hearing testimony at page 63.  VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002).  VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  These records include service 
military records.  38 C.F.R. § 3.159(c)(2) and (3).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Although 
the Veteran does not contend that he incurred or aggravated 
his disabilities during ACDUTRA or INACDUTRA service with the 
Reserves, post-service treatment for hearing loss in these 
records would still be pertinent to his claim.  
 
Third, with regard to the VCAA, the previous notice letters 
sent by the RO to the Veteran in July 2005 and December 2009 
are not fully sufficient as to the PTSD issue.  Neither 
letter fully addressed the unique criteria necessary to 
establish service connection for PTSD.  Therefore, the Agency 
of Original Jurisdiction (AOJ) should advise the Veteran that 
establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Fourth, the Veteran should be scheduled for a VA examination 
by a VA psychiatrist to obtain a medical opinion concerning 
the etiology of any current psychiatric disorder to include 
PTSD on the basis of in-service incurrence.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran has 
submitted July 2009 and December 2009 letters from VA 
psychologists linking a diagnosis of PTSD to stressors from 
his 8 weeks of basic training at Ft. Polk, it is still 
unclear whether the incidents in basic training qualify as 
traumatic stressors for PTSD purposes.  As such, a 
comprehensive examination and opinion is needed from a VA 
psychiatrist, entailing a total and through review of the 
evidence of record.  In this regard, there are two 
requirements for a stressor to be sufficient for PTSD: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen 
v. Brown, 10 Vet. App. 128, 141 (1997) (quoting DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  

In addition, despite his explicit claim for service 
connection for PTSD, VA treatment records diagnose a variety 
of other mental disorders - major depressive disorder; 
depression, anxiety, NOS; alcohol abuse and dependence; 
substance induced mood disorder; insomnia; and borderline 
personality disorder.  See VA mental health treatment records 
dated from 2005 to 2008.  Thus, there is some indication that 
the Veteran's symptoms may arise from a psychiatric disorder 
other than PTSD, with post-services causes such as family and 
work problems.  As such, the Board and the AOJ should also 
consider whether service connection is warranted for any 
other acquired psychiatric disorder aside from PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  In the present case, the 
Board cannot limit its analysis of the Veteran's claim solely 
to PTSD.  That is, his PTSD claim potentially encompasses 
psychiatric conditions other than PTSD that are reasonably 
raised by the record.  Therefore, the Board must remand the 
Veteran's PTSD claim for a VA examination that also addresses 
the etiology of any other acquired psychiatric disorders he 
has currently.    

Fifth, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current bilateral hearing loss disorder.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts his bilateral hearing loss began in May 
1970 after experiencing acoustic trauma from a TNT mine 
bunker explosion during basic training at Ft. Polk.  He has 
stated that he did not wear ear plugs during basic training.  
His MOS during service was a clerk typist.  See January 1985 
personal statement; July 2005 VA audiology report; and 
January 2010 hearing testimony.  

The acknowledges that in November 2007 and July 2010, a 
private audiologist already opined that it was likely the 
Veteran's bilateral hearing loss was the result of acoustic 
trauma during service.  However, the private audiologist 
clearly did not have access to the Veteran's January 1970 
induction examination that revealed preexisting bilateral 
hearing loss.  In this vein, the central issue that the 
private audiologist failed to answer was whether the 
preexisting bilateral hearing loss permanently worsened 
beyond its natural progression (i.e., was aggravated) during 
his military service from March 1970 to December 1971.     

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

However, if a preexisting disability is noted upon entry into 
service, such as the case here, the Veteran cannot bring a 
claim for service connection for that disability, but the 
Veteran may bring a claim for service-connected aggravation 
of that disability.  In that case, § 1153 applies and the 
burden falls on the Veteran to establish aggravation.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  However, if an increase is shown, the 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a July 2005 VA 
audiology report showed pure tone thresholds in the right ear 
at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 
30, 40, 80, 80, and 80 decibels, respectively.  Corresponding 
findings in the left ear were 35, 60, 80, 80, 75 decibels.  
Sensorineural hearing loss was assessed bilaterally.  Thus, 
the Veteran has a current bilateral hearing loss disability 
according to VA guidelines, per 38 C.F.R. § 3.385.

With regard to preexisting hearing loss, STRs show that the 
Veteran underwent an induction audiology examination in 
January 1970.  His induction evaluation revealed pure tone 
thresholds in decibels (with conversion to ISO units shown in 
parentheses), as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
5(15)
---
25(30)
LEFT
10(25)
-5(5)
25(35)
---
50(55)

Based on this audiogram, his bilateral hearing loss was 
clearly noted at enlistment.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  Also, upon induction 
he was immediately assigned a PULHES "hearing and ear" 
profile of "2" (indicative of some limitations).  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the Veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Therefore, the 
Veteran clearly and unmistakably had bilateral hearing loss 
before beginning his military service in March 1970.  See 38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  And since this disorder 
was noted at the time of his enlistment, he is not entitled 
to the presumption of soundness when entering service.  Id.  

The Board now turns to the issue of whether there was a 
permanent worsening of the Veteran's preexisting bilateral 
hearing loss during service beyond its normal progression.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  According to VAOPGCPREC 3-
2003, VA is not required to show that there clearly and 
unmistakably was no aggravation of his preexisting hearing 
loss during service beyond its natural progression.  Rather, 
since his hearing loss was noted it is his burden to show a 
chronic (meaning permanent) worsening of his pre-existing 
hearing loss during service.  In other words, although the 
Veteran may not agree, he may only bring a claim for 
aggravation of this preexisting condition.  Wagner, 370 F.3d 
at 1096.  A preexisting injury or disease will be considered 
to have been aggravated during service when there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

With regard to aggravation, STRs are negative for any further 
treatment for hearing loss.  Although the Veteran apparently 
underwent an audiology examination upon separation in 
November 1971, his pure tone thresholds were only 10 decibels 
for every frequency.  The probative value of this examination 
is somewhat questionable.  But on its face, this does not 
demonstrate aggravation of his preexisting bilateral hearing 
loss.  Regardless, the Veteran has asserted that U.S. Army 
Reserve audiology examinations conducted in November 1973, 
sometime in 1976, and in December 1984 when he attempted to 
reenter the Reserves, would all demonstrate increased 
bilateral hearing loss.  This evidence would be crucial to 
substantiating his claim.  Once this evidence is secured or a 
negative response is received, a remand for an examination 
and medical opinion is required to determine whether his 
preexisting bilateral hearing loss was permanently aggravated 
by service.  See again 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the bilateral hearing loss and PTSD issues are 
REMANDED for the following action:

1.	Contact the Veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since December 2008.  
Then obtain the records of any relevant 
medical treatment after December 2008, 
including records from the VAMC in New 
Orleans, Louisiana, or the VAMC in 
Atlanta, Georgia.  In addition, contact 
the VAMC in New Orleans, Louisiana, to 
determine if there are any records of VA 
audiology treatment for the Veteran dated 
in 1979 or 1980.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should be 
documented in the file.

2.	Request from the National Personnel 
Records Center (NPRC), the Records 
Management Center (RMC), the Veteran's 
Reserve Unit, or any other appropriate 
Federal or State custodian, the Veteran's 
complete medical and personnel records 
for his entire time in the U.S. Army 
Reserves from 1971 to 1977.  The Veteran 
served in the 4010th USA Hospital Augm. 
(1000B) NOLA.  Also obtain documented 
verification of any and all periods of 
ACDUTRA or INACDUTRA during this time.  
In addition, the Veteran has identified 
Reserve audiology examinations dated in 
November 1973, sometime in 1976, and in 
December 1984 when he attempted to 
reenter the Reserves.  Efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal or State 
department or agency from whom they are 
sought.  38 C.F.R. § 3.159(c)(2).  

3.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his service connection 
claim for PTSD.  Specifically, with 
regard to PTSD, this letter should 
advise the Veteran that establishment 
of service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  

4.	Schedule the Veteran for a VA 
psychiatric examination by a 
psychiatrist to determine the nature 
and etiology of any PTSD or other 
psychiatric disorder present.  This 
examination must be by a psychiatrist 
since the other evidence of record is 
inconclusive.  

For his PTSD claim, his two alleged 
stressors are summarized as follows:  
(1) The Veteran alleges due to the 
severity of his 8 weeks of basic 
training at Fort Polk that he developed 
in-service nightmares and symptoms of 
PTSD.  He indicates the training was 
severe in that he was constantly 
brainwashed to kill the Vietnamese 
enemy to the extent the memories still 
haunt him today.  The Veteran concedes 
he never actually served in Vietnam.  
(2) He alleges that an explosion in May 
1970 during basic training triggered 
further nightmares.  The explosion was 
a TNT mine bunker explosion during 
nighttime training.  For purposes of 
the examination, assume the Veteran's 
allegations of the explosion are 
credible. 

      Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a mental 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Do either of the two incidents 
discussed above qualify as a 
traumatic PTSD stressor?  

(B)	Does the Veteran have PTSD?  

(C)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to any 
of the stressors discussed 
above?  (No other alleged 
stressor should be considered in 
rendering this opinion).  Please 
note that the Veteran's STRs 
also document the Veteran's 
treatment for nightmares with 
Valium and Thorazine in 
September 1971, October 1971, 
and November 1971.  

(D)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (50 percent or more 
probable) that the disorder(s) 
is related to his military 
service, including his 
documented in-service 
nightmares?  In making this 
determination, the examiner's 
attention is directed to the 
other currently diagnosed 
disorders in the record - e.g., 
major depressive disorder; 
depression, anxiety, NOS; 
alcohol abuse and dependence; 
substance induced mood disorder; 
insomnia; and borderline 
personality disorder.  See VA 
mental health treatment records 
dated from 2005 to 2008.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

5.	Schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of his bilateral hearing loss.  
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a comprehensive 
review of the claims folder, as well as 
a current examination of the Veteran, 
the examiner is asked to provide a 
diagnosis for any bilateral hearing 
loss present.  The examiner should also 
provide an opinion as to following: 

(A)	Did the Veteran's preexisting 
bilateral hearing loss which was 
noted upon induction permanently 
increase in severity during his 
military service from March 1970 
to December 1971?  In making 
this determination, please 
comment upon the probative value 
(or lack thereof) of the 
November 1971 audiology 
separation examination due to 
its disparity in results 
compared to the induction 
examination.  Also, if the AOJ 
is able to secure any post-
service U.S. Army Reserve 
audiology reports from the 1970s 
and 1980s, please review these 
reports as well (manifestations 
of hearing loss shortly after 
service in the Reserves can be 
considered for purposes of 
aggravation).  Also assume that 
the Veteran is credible in 
relating his history of his 
exposure to a TNT mine bunker 
explosion during basic training 
at Ft. Polk in May 1970 during 
service.    

(B)	If there was a measurable 
increase in severity for his 
bilateral hearing loss  
during service or shortly 
after service in  the 
Reserves, was this permanent 
increase in severity was 
due to the natural 
progression of the 
disability? 

6.	Then readjudicate the bilateral hearing 
loss and acquired psychiatric disorder 
issues, to include PTSD.  Then if the 
appeal is still not granted to the 
Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


